UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7549



HENRY PERSINGER,

                                           Petitioner - Appellant,

          versus


THOMAS MCBRIDE, Warden,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-03-618-5)


Submitted: April 20, 2006                   Decided: April 24, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Persinger, Appellant Pro Se. Dawn Ellen Warfield, Jon Rufus
Blevins, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Henry Persinger seeks to appeal the district court’s

order adopting the recommendation of a magistrate judge and denying

his petition filed under 28 U.S.C. § 2254 (2000).                    An appeal may

not be taken from the final order in a § 2254 proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).            A certificate of appealability will

not   issue    absent   “a    substantial      showing    of   the   denial       of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).             We have independently reviewed

the record and conclude that Persinger has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.       We further deny Persinger’s motion to proceed

in forma pauperis.           We dispense with oral argument because the

facts   and    legal    contentions     are    adequately      presented     in    the

materials     before    the    court   and     argument    would     not    aid    the

decisional process.



                                                                           DISMISSED


                                       - 2 -